Citation Nr: 0603210	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-24 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for tailbone disability.

3. Entitlement to service connection for disability of the 
neck/cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
September 1974 to September 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant testified at a Board hearing at the RO in June 
2004.  The Board remanded the case in October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the June 2004 Board hearing, the veteran reported that he 
had been treated by a chiropractor, Dr. Schilsky, since the 
early 1980's and that he had been hospitalized at Onslow 
Memorial Hospital for his back condition in 1993.  At the 
time of the hearing, the veteran signed and submitted an 
appropriate consent to release forms (VA Form 21-4142) for 
Dr. Schilsky and for Onslow Memorial Hospital.  

The October 2004 Board remand specifically ordered the RO to 
take appropriate action to request copies of all post-service 
medical records from Schilsky Chiropractic Center from 1980 
to present and from the Onslow Memorial Hospital in 1993.  
However, it appears that these requests for medical records 
were never made.  In response to the remand, the RO did send 
out a VCAA notice in October 2004 requesting the veteran to 
sign release forms for these practitioners.  However, as 
noted in the Board's previous remand, these release forms 
were already in the claims file.  VA has a duty to assist a 
claimant in obtaining evidence that the claimant has 
identified.  38 C.F.R. § 3.159 (2005).  Thus, in order to 
comply with the Board's October 2004 remand, the RO must take 
additional action with regard to the above-cited medical care 
providers.  See Stegall v. West, 11 Vet.App. 268 (1998).

Accordingly, the case is hereby REMANDED for the following 
actions:

1. The RO should take appropriate action 
to request copies of all post-service 
medical records from Schilsky 
Chiropractic Center from 1980 to present 
and from the Onslow Memorial Hospital in 
1993.  If these records are unavailable, 
it should be noted in the claims file. 

2. After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the benefits remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


